Citation Nr: 0514389	
Decision Date: 05/26/05    Archive Date: 06/08/05

DOCKET NO.  03-08 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for degenerative disc 
disease with chronic lumbago and low back strain currently 
evaluated as 20 percent disabling.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1993 to 
March 1999.

This case is before the Board of Veterans' Appeals (Board) on 
appeal of a May 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).

In February 2005, the veteran testified at a hearing before 
the undersigned Acting Veterans Law Judge. A transcript of 
the hearing is now part of the record.

The appeal is REMANDED to the agency of original jurisdiction 
via the Appeals Management Center (AMC), in Washington, DC. 


REMAND

At the hearing in February 2005, the veteran testified that 
since his last VA examination he experienced an 
incapacitating episode of intervertebral disc syndrome for 
which he was placed on bed rest by VA.  

As there is evidence that the service-connected disability 
has worsened since the last VA examination in May 2003 and as 
the disability has not been rated in accordance with the new 
General Formula for Diseases of the Spine, under the duty to 
assist, 38 C.F.R. § 3.159, further evidentiary development is 
needed and the claim is remanded for the following action.

1.  Obtain records from the Temple VAMC since May 
2003. 

2. Schedule the veteran for a VA examination to 
determine the current level of impairment due to 
the service- connected low back disability. The 
claims file must be made available to the examiner.  
The examiner is asked to describe range of motion 
of the lumbar spine in degrees, including any 
functional loss due pain, and objective 
neurological abnormalities.  The examiner is also 
asked to comment on the number of incapacitating 
episodes of intervertebral disc syndrome, that is, 
bed rest prescribed by a physician, the veteran has 
experienced in the one-year period preceding the 
examination. 

	3. After the above development is completed, 
adjudicate the claim, evaluating the disability 
under either the General Rating Formula or the 
Formula Based on Incapacitating Episodes 
(Diagnostic Codes 5235 to 5243), whichever method 
results in a higher rating.  If the benefit sought 
is denied, furnish the veteran a supplemental 
statement of the case and return the case to the 
Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner. See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	______________________________________________ 
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



